FILED
                             NOT FOR PUBLICATION                            JAN 28 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


BRUCE E. GAMBILL, Jr.,                           No. 12-36071

               Plaintiff - Appellant,            D.C. No. 3:12-cv-06004-BHS

  v.
                                                 MEMORANDUM*
UNITED STATES OF AMERICA;
STATE OF WASHINGTON,

               Defendants.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Benjamin H. Settle, District Judge, Presiding

                             Submitted January 21, 2014**

Before:        CANBY, SILVERMAN, and PAEZ, Circuit Judges.

       Bruce E. Gambill, Jr. appeals pro se from the district court’s order denying

his request to proceed in forma pauperis and dismissing his action alleging claims




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
arising from divorce, foreclosure, and bankruptcy proceedings. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion the

denial of leave to proceed in forma pauperis, and de novo a determination that a

complaint lacks substance in law or fact. Tripati v. First Nat’l Bank & Trust, 821
F.2d 1368, 1369 (9th Cir. 1987). We affirm.

      The district court did not abuse its discretion by denying Gambill leave to

proceed in forma pauperis because Gambill failed to allege a claim against any

defendant under any cognizable legal theory. See id. At 1370 (“A district court

may deny leave to proceed in forma pauperis at the outset if it appears from the

face of the proposed complaint that the action is frivolous or without merit.”);

Sparling v. Hoffman Constr. Co., 864 F.2d 635, 638 (9th Cir. 1988) (court may sua

sponte dismiss an action for failure to state a claim without notice or an

opportunity to respond where plaintiff cannot possibly win relief); see also

McHenry v. Renne, 84 F.3d 1172, 1179 (9th Cir. 1996) (Rule 8 is an independent

basis of dismissal and requires each averment of a pleading to be simple, concise,

and direct, stating which defendant is liable to the plaintiff for which wrong).

      Gambill’s “Response to Case cv-06004-BHS, et al.” filed on September 26,

2013 and subsequently construed by this court as a request for judicial notice, is

denied. See Fed. R. Evid. 201(a).


                                           2                                       12-36071
      Gambill’s “Motion to file and act upon previously filed motions, et al.” and

“Emergency Motion & Notice, et al.” filed on December 26, 2013 and January 6,

2014, respectively, are denied.

      AFFIRMED.




                                         3                                   12-36071